Citation Nr: 9904810	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-44 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disability, to include anxiety neurosis, 
schizophrenia, paranoid type, and/or post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This appeal arises from rating decisions of the Jackson, 
Mississippi, Regional Office (RO).  In a May 1994 rating 
decision, the RO denied service connection for PTSD.  In a 
May 1997 rating decision, the RO denied, on the grounds that 
new and material evidence had not been submitted, the 
veteran's request to reopen a claim for service connection 
for an acquired psychiatric disability, to include anxiety 
neurosis, schizophrenia, paranoid type, and/or PTSD.


FINDINGS OF FACT

1.  The veteran did not perfect an appeal from a December 
1985 rating decision that denied service connection for a 
psychiatric disorder including anxiety neurosis, 
schizophrenia, and/or PTSD.

2.  The veteran did file a timely appeal from a May 1990 
rating decision that denied service connection for PTSD.

3.  Evidence added to the claims file since December 1985 and 
since May 1990 includes relevant evidence regarding the 
veteran's military and medical history.

4.  There is lay and historical evidence that symptoms of 
mental disorder began during the veteran's service.

5.  The veteran has chronic schizophrenia, which was first 
diagnosed in 1972.

6.  The veteran has a current diagnosis of PTSD.

7.  During the veteran's service in Vietnam, he was in areas 
that were exposed to combat.  In certain instances, in which 
his location was under rocket and mortar attack, he was 
engaged in combat with the enemy.

8.  The veteran experienced in service stressors of rocket 
and mortar attacks; such attacks were substantially 
corroborated by evidence provided by the U.S. Army & Joint 
Services Environmental Support Group (ESG).

9.  In October 1998, a VA psychiatrist who had treated the 
veteran stated that the veteran had PTSD related to his 
experiences in Vietnam.


CONCLUSIONS OF LAW

1.  The December 1985 rating decision that denied service 
connection for a psychiatric disorder including anxiety 
neurosis, schizophrenia, and/or PTSD, became a final 
decision.  38 U.S.C.A. § 7105 (West 1991).

2.  The May 1990 rating decision that denied service 
connection for PTSD became a final decision.  38 U.S.C.A. 
§ 7105 (West 1991).

3.  The evidence added since the December 1985 and May 1990 
rating decisions is new and material to the veteran's claims; 
the claims are reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998)

4.  An acquired psychiatric disability, to include 
schizophrenia and PTSD, was incurred in service or as a 
result of events during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen previously denied claims for 
service connection for an acquired psychiatric disability.  
He contends that he has a psychiatric disorder that began 
during his service, or developed as a result of traumatic 
experiences during service.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108 (West 
1991).  The United States Court of Veterans Appeals (Court) 
has ruled that, if the Board determines that new and material 
evidence has been submitted, the case must be reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In order to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis (not 
only since the time that the claim was last disallowed on the 
merits).  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
and which is neither cumulative nor redundant.  38 C.F.R. 
§ 3.156 (1996).  In order to be considered new, evidence must 
not merely summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence is considered material when it is 
relevant and probative of the issue at hand.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Additional evidence is 
presumed to be credible for purposes of determining whether 
the evidence is new and material.  Justus v. Principi, 3 Vet. 
App. 510 (1992); Smith v. Derwinski, 1 Vet. App. 178 (1991).

A rating decision issued by an RO becomes a final decision 
when a claimant does not file a notice of disagreement with 
the decision within one year after the RO issued the 
decision, or if the claimant does not file a formal (or 
substantive) appeal within sixty days after the RO issued a 
statement of the case.  See 38 U.S.C.A. § 7105 (West 1991).  
The RO issued rating decisions in 1972, 1973, 1974, 1985, 
1990, 1994, and 1997, regarding the veteran's claims for 
service connection for a psychiatric disability.  The veteran 
did not file notices of disagreement with rating decisions 
issued in September 1972, May 1973, and November 1974, each 
of which denied service connection for psychiatric disorders.  
Following a December 1985 rating decision, in which the RO 
denied service connection for a psychiatric disorder 
including anxiety neurosis, schizophrenia, paranoid type, or 
PTSD, a notice of disagreement was filed, but the veteran 
failed to perfect his appeal by filing a substantive appeal.  
In May 1990, the RO issued a rating decision denying service 
connection for PTSD.  The veteran did not file a notice of 
disagreement with that decision.  The veteran did perfect an 
appeal from a September 1994 rating decision that denied 
service connection for PTSD.  He also perfected an appeal 
from a May 1997 rating decision that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disorder including 
anxiety neurosis, schizophrenia, or PTSD.

Those rating decisions from which an appeal was not perfected 
became final, and those from which an appeal was perfected 
did not become final.  Thus, the most recent rating decisions 
that became final decisions were the December 1985 decision, 
with respect to service connection for a psychiatric disorder 
including anxiety neurosis, schizophrenia, or PTSD, and the 
May 1990 rating decision, with respect to service connection 
for PTSD alone.  Therefore, the Board will consider whether 
new and material evidence has been submitted since December 
1985 and since May 1990 with respect to those claims.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998). st 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

PTSD is a psychiatric disorder that arises from exposure to a 
psychologically traumatic event, or stressor.  For purposes 
of service connection, it is recognized that PTSD symptoms 
may first become manifest many years after exposure to 
stressors during service.  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
PTSD, credible supporting evidence that a claimed stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet.App. 91, 98 
(1993)(quoting Hayes v. Brown, 5 Vet.App. 60, 66 (1993).  If 
a claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1998).

Where it is determined that the veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence.  Where the VA determines that the veteran did not 
engage in combat with the enemy, the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records that corroborate the veteran's testimony as 
to the occurrence of the claimed stressor.  See Zarycki, 
supra, at 98; see also, Cohen v. Brown, 10 Vet. App. 128 
(1997).

The evidence associated with the claims file prior to the 
December 1985 rating decision included VA medical records 
that indicated that the veteran was diagnosed with substance 
abuse and schizophrenia.  The medical evidence added after 
December 1985 included additional findings regarding the 
veteran's schizophrenia, findings that the veteran's drug 
abuse was in remission, and diagnoses of PTSD.  There was 
also new evidence submitted regarding the stressors that the 
veteran claimed had caused PTSD.  Much of the significant 
evidence with respect to the veteran's PTSD was added after 
May 1990.  The Board finds that the evidence submitted since 
the last final decisions is new and material to the veteran's 
claim for service connection for an acquired psychiatric 
disability.  Therefore, the claim is reopened, and the Board 
will consider the claim on its merits.


The evidence in the claims file includes current diagnoses of 
both schizophrenia and PTSD.  While anxiety neurosis was 
included among diagnoses at one time, recent reports have not 
included that diagnosis.  The veteran has recalled behavior 
and reactions of his during service that could suggest that 
symptoms of a mental disorder were present during his 
service.  Mental health treatment records reflect that the 
veteran was observed to have psychotic symptoms as early as 
approximately one year after service.  There is lay evidence 
that the veteran experienced stressors during service.  There 
is psychiatric opinion that the veteran has PTSD related to 
his service.

There is a large volume of lay and medical evidence pertinent 
to the veteran's claim.  The veteran's service records note 
the units to which he was assigned, his MOS of field radio 
mechanic, and his service in Vietnam in 1969 and 1970.  The 
medals and citations listed on the veteran's discharge 
record, DD Form 214, confirm service in Vietnam, but do not 
include any of the awards that confirm participation in 
combat.  The veteran's service medical records, including 
reports of entrance and separation examinations, are silent 
for any finding of mental disorder before or during service.

VA hospital records indicated that the veteran received 
inpatient treatment in October 1971.  The hospital report 
indicated that the veteran was acutely psychotic when he was 
admitted.  The treating professionals reported that the 
veteran was unkempt, and that he carried around a Bible and 
spoke irrationally.  The veteran reported that he had been 
using numerous drugs.  On one occasion, he injured hospital 
attendants in the course of an escape attempt.  He was later 
given an irregular discharge following his repeated requests 
to leave.  The hospital summary provided a diagnosis of drug 
dependence, involving cannabis, speed, LSD, and mescaline.

In February 1972, the veteran was committed by court order to 
the VA Center in Biloxi, Mississippi.  Records indicated that 
he received inpatient psychiatric treatment for a period of 
months in 1972 and 1973.  In February 1972, a social history 
was recorded based on an interview with the veteran's 
parents.  The veteran's parents reported an incident that 
occurred when the veteran was ten years old, in which the 
veteran was present when a fifteen year old friend shot the 
veteran's cousin.  The veteran's parents reported that the 
incident was traumatic for the veteran, and that for a period 
of time he reported having bad dreams, and he would pace, 
wring his hands, and appear very nervous.  They reported that 
the veteran had graduated from high school, and that he had 
participated in boxing during high school.  The veteran's 
mother recalled that the veteran wrote home faithfully during 
his year in Vietnam, but that during the last few months his 
letters were so garbled and confused that they were 
incoherent.  The veteran's parents reported that when he 
returned from military service, he was "fanatical" on the 
subject of religion, carrying a Bible at all times and 
interpreting scripture.  The parents reported that since 
service the veteran associated with people who used drugs.  
The parents reported that he spent money wildly, and that he 
repeatedly left jobs with no notice or explanation.

VA hospital notes dated in February through April 1972 
indicated that the veteran was very psychotic, and in and out 
of reality, with hallucinations and irrational statements 
with religious content.  Drug testing revealed heroin.  In 
April 1973, K. M. Clements, M.D., of the Biloxi, Mississippi, 
VA Center wrote that the veteran had been under hospital 
treatment since February 1972 for schizophrenia, chronic 
undifferentiated type, for drug dependence, and for viral 
hepatitis.  Dr. Clements wrote that the veteran had been 
grossly psychotic on several occasions during his 
hospitalization.

In May 1973, J. A. Sproles, M.D., of the Psychiatry Service 
of the VA Medical Center (VAMC) in Biloxi, Mississippi, wrote 
that the veteran had been hospitalized for periods of time in 
1971 and 1972.  Dr. Sproles wrote that the initial impression 
of the veteran's condition had been drug dependency, but 
that, in March 1972, a secondary diagnosis of chronic 
undifferentiated schizophrenia had been made.  Dr. Sproles 
wrote that a consensus of psychiatric opinions could not give 
a definitive etiology of schizophrenia.

The claims file does not contain any medical records dated 
between 1973 and 1983.  In July and August 1983, the veteran 
received approximately three weeks of inpatient mental health 
treatment at the Biloxi VAMC.  He sought treatment for nerves 
and substance abuse.  The hospital summary reported a 
diagnosis of episodic mixed substance abuse.

In a September 1985 statement, the veteran wrote that he was 
seeking service connection for PTSD as a result of his 
service in Vietnam.  He wrote that he had never had any type 
of mental problems prior to his service in Vietnam.  He 
reported that he had had a number of traumatic experiences in 
Vietnam, and that upon returning home from service, he had 
found himself unable to adjust to society.

A VA social work report completed in November 1985 noted that 
the veteran had a history of leaving or losing jobs quickly, 
and that he had spent time in prison for drug-related crime.  
The report noted statements from local law enforcement 
officials that the veteran had not had legal problems prior 
to his military service, but that he had been involved in a 
number of offenses since his return from service.  In a 
November 1985 VA mental health examination, the veteran 
reported that since his return from Vietnam he had 
experienced nervousness, insomnia, and easy loss of temper.  
He reported an extensive history of drug abuse, including 
daily use of heroin for a period that began when he was in 
Vietnam.  He reported that he had been hospitalized in the 
early 1970s, with a diagnosis of schizophrenia.  At the time 
of the examination, he denied nightmares or flashbacks.  The 
examining psychiatrist, Aldo E. Cahue, M.D., observed no 
evidence of delusions or hallucinations, or of other 
abnormality.  Dr. Cahue's diagnosis was mixed substance 
abuse, in remission, and generalized anxiety disorder.

In a March 1986 letter, the veteran's wife wrote that the 
veteran had begun using drugs while he was in Vietnam.  She 
wrote that he had had difficulty since that time, with 
commitment for hospital treatment, time served in prison, and 
difficulty obtaining employment.  In May 1994, a U.S. Senator 
from the veteran's state forwarded to the RO a letter that 
the veteran had written in 1986.  The letter provided 
information about the veteran's experiences during and after 
service.

In the 1986 letter, the veteran wrote that during service he 
was trained as a radio operator.  He reported the dates and 
locations of his service in Vietnam.  He stated that he was 
assigned to an artillery unit.  He reported that the unit 
received a great deal of mortar and rocket fire for a day or 
so, and then moved to a different location where they were 
less under fire.  He reported that at first he traveled 
around to pick up or work on broken radios and computers, and 
that later he and another man were assigned to operate a 
radio retransmission operation on Hong Kong Mountain in 
An Khe.  He reported that the camp in An Khe was under enemy 
rocket fire.  He reported that he saw an enemy attack that 
blew up nineteen helicopters.  He reported that, in reaction 
to events he witnessed while he was in Vietnam, he began to 
use drugs and to read the Bible a great deal.  He reported 
that he operated the retransmission station in An Khe for 
five and a half months, and then was reassigned to operate 
another retransmission station, at Pleiku.  He reported that 
he used heroin and other drugs very heavily during the months 
in Pleiku.

The veteran wrote that he returned home from Vietnam with a 
very heavy drug habit.  He reported that several months after 
his separation from service he was arrested for selling 
drugs.  He reported that around the same time, he was using 
drugs, and he had religious beliefs that others thought were 
crazy.  He wrote that he was locked up in a psychiatric 
facility after he went to a sheriff's office and asked, "in 
the name of Jesus," for the release of imprisoned friends.  
He reported that he was committed to the VA hospital for 
treatment.  He reported that he had received treatment over 
the years for drug abuse and for schizophrenia.  He reported 
that he married in 1975, but that he had ongoing problems 
with family and work related to his drug problems and 
psychiatric problems.

VA outpatient mental health clinic notes from 1988 through 
1990 reported that the veteran received psychiatric 
medication for schizophrenia and anxiety.

In a June 1994 statement, the veteran again described 
traumatic experiences during his service in Vietnam.  He 
reported that when he arrived at his artillery unit, the unit 
was moving, because it was under mortar and rocket attacks 
nearly every night.  He reported that in that first week with 
the unit he feared being killed in those attacks.  He 
reported that during his time operating the retransmission 
station on Hong Kong Mountain, he watched frequent, almost 
nightly, mortar and rocket attacks on Camp Radcliff, which 
was at the foot of the mountain.  He wrote that he saw one 
attack in which the enemy blew up nineteen helicopters, one 
as it was starting to take off.  He reported that he became 
friends with a reconnaissance team that operated near the 
retransmission station.  He reported that a new man in the 
reconnaissance team accidentally shot and killed another team 
member.

Another stressor the veteran described was a sight he 
witnessed when he accompanied a courier who was taking 
messages to a particular point.  From the vehicle, the 
veteran saw on the ground the body of a dead Viet Cong 
fighter, with one side of his head missing.  The veteran saw 
the same body on repeated trips, every day for three weeks, 
and he saw fiddler crabs eating the body, and increasing 
decomposition each time.

In the report of a June 1994 psychiatric examination of the 
veteran, B. Frank Vogel, M.D., wrote that he had carefully 
reviewed the veteran's claims file.  The veteran reported 
that he was in combat areas in Vietnam as a radio operator.  
He reported that in Vietnam he experienced poor sleep, 
tension, and irritability, and that he began to use drugs.  
He reported that during his tour in Vietnam, he began to feel 
that he was being watched and regarded with suspicion, and he 
was afraid to go to a medical installation because he did not 
trust the doctors and he feared that he would be labeled as 
crazy.  He reported that his extensive psychiatric treatment 
had begun in 1971, when was hospitalized because he had been 
"hearing God."  He indicated that he was diagnosed with 
schizophrenia.  The veteran reported that he continued to 
have problems with drugs and alcohol until the late 1970s.  
Dr. Vogel noted that the veteran had troubling, intrusive 
thoughts daily, and that he had nightmares twice a week.  He 
noted that the veteran had lost interest in previous 
activities, that he had poor sleep, and that he lost his 
temper every day.  Dr. Vogel noted that the veteran had 
depressive symptoms, as well as ongoing psychotic symptoms, 
including auditory hallucinations with religious content, and 
paranoid thoughts.  Dr. Vogel provided diagnoses of PTSD, 
history of polysubstance abuse, and schizoaffective disorder.

In statements dated in October 1996, the veteran again 
provided information regarding his experiences during 
service.  He wrote that he had feared for his life when he 
was stationed out on a mountain as a radio operator.  He 
again noted the accidental shooting of a man he knew by a 
newly arrived soldier.  He also noted the repeated sightings 
of the same decomposing body while he rode with a courier.  
He emphasized that he was upset and frightened by his 
experiences in Vietnam, and that he began taking drugs at 
that time.  In statements dated in April 1997, the veteran 
listed the names of men who were in his unit when he was in 
Vietnam.  He submitted photographs of himself in Vietnam.

In a statement dated in April 1997, G. W. B. wrote that he 
had known the veteran since they were both in school.  Mr. B. 
wrote that during their high school years the veteran behaved 
normally, and was talented in music and sports.  Mr. B. wrote 
that he and the veteran were in basic training together, and 
that, at that time, the veteran was the same as in school, 
and was a good person to have around.  Mr. B. wrote that he 
and the veteran were sent to different units, but that Mr. B. 
visited the veteran on one occasion in Vietnam, in Pleiku.  
Mr. B. wrote that when he visited he found that the veteran 
had begun using drugs, and that he had changed.  Mr. B. wrote 
that he next saw the veteran in 1978, in the United States, 
and that the veteran still seemed very different from their 
high school days.  Mr. B. reported that he had heard that the 
veteran was in trouble with drugs and the law.  Mr. B. noted 
that he had never known the veteran to have drug problems 
before his Vietnam service.

VA outpatient treatment notes dated in 1996 and 1997 
indicated that the veteran received ongoing mental health 
treatment, with a diagnosis of PTSD.  One of the 
professionals who completed the veteran's treatment notes was 
J. A. Liberto, M.D.

In statements dated in May, June, and December 1997, the 
veteran took issue with RO findings regarding the 
relationship between his drug and alcohol abuse and his 
psychiatric disorders.  The veteran asserted that his drug 
and alcohol abuse did not cause his psychiatric disability.  
He argued, rather, that stressful experiences, such as mortar 
attacks, during service had led to his PTSD and to his drug 
and alcohol abuse.

In December 1997, the RO received information from the U.S. 
Army & Joint Services Environmental Support Group (ESG) 
(which has since been redesignated the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR)), regarding 
the stressors that the veteran had reported.  ESG supplied 
Operational Reports for the veteran's unit for a period from 
January to May 1970.  The cover letter from ESG noted that 
the documents revealed that in January 1970 the Air Base 
where the veteran's unit was located, and numerous 
surrounding Landing Zones, received rocket and mortar 
attacks.  The cover letter also noted that the reports 
revealed that an attack on Camp Radcliff in April 1970 
resulted in damage to or destruction of sixteen helicopters.  
A review of the unit reports supports ESG's summary, and 
indicates that areas in which the veteran was stationed were 
sites of mortar and rocket attacks.

The veteran underwent a VA psychological examination in 
February 1998.  Staff psychologist Clinton W. Martin, Jr., 
Ph.D., wrote that he had reviewed the veteran's claims file.  
Dr. Martin reported that the veteran was a very poor 
historian, and that he (Dr. Martin) had pieced together the 
veteran's history from the claims file and medical records.  
Dr. Martin concluded that the veteran had psychological 
impairment due to a chronic schizophrenic process, the 
effects of years of severe polysubstance abuse, and possible 
residuals of brain insults from boxing.  Dr. Martin expressed 
the opinion that the veteran did not fully meet the criteria 
for the diagnosis of PTSD.

Dr. Vogel performed a new VA psychiatric examination of the 
veteran in March 1998.  Dr. Vogel wrote that he had carefully 
reviewed the veteran's claims file.  Dr. Vogel noted that the 
veteran was presently psychotic, and that his account of 
history was somewhat confused.  Nonetheless, the veteran 
reported the same traumatic experiences from his tour in 
Vietnam that he had previously reported.  Dr. Vogel noted 
that the veteran had a very marked startle reaction, and 
depression, with crying every night, and suicidal thoughts 
weekly.  Dr. Vogel's diagnoses included: PTSD; schizophrenia, 
schizoaffective type, depressed; polysubstance dependence (in 
remission), and antisocial traits.

In statements dated in April and May 1998, the veteran took 
issue with findings in Dr. Martin's February 1998 report.  
The veteran asserted that he was not mentally ill when he 
entered the service, and that fear for his life while he was 
in Vietnam had led to PTSD and his subsequent psychiatric 
problems.

In October 1998, John Anthony Liberto, M.D., of the 
Psychiatry Service at the VA Medical Center in Biloxi, 
Mississippi, wrote that the veteran had PTSD related to his 
Vietnam experience.  Dr. Liberto added that the veteran's 
history of substance abuse had no impact on his PTSD.

In October 1998, the veteran had a video conference hearing 
before the undersigned Member of the Board, with the veteran 
testifying from the RO in Jackson, and the Board Member 
conducting the hearing from Washington, D.C.  The veteran 
described his traumatic experiences during service and his 
psychiatric problems since service.  The veteran's sister 
testified that the veteran had been admired by herself and 
others before he entered service, but that he had changed 
during service, and had returned uncommunicative and with a 
drug problem.

While the record shows extensive drug and alcohol abuse 
during and after the veteran's service, no mental health 
professional has indicated that the veteran's diagnosed 
schizophrenia is attributable to that substance abuse.  The 
earliest recorded diagnoses of the veteran's schizophrenia 
were made in early 1972, as reported by VA psychiatrists 
Dr. Clements and Dr. Sproles.  The professionals who noted 
the veteran's schizophrenia in 1972 did not state when the 
schizophrenia had first become manifest.  Dr. Sproles 
indicated that it was not possible to give a definitive 
etiology of the schizophrenia.  In history provided in his 
1994 examination with Dr. Vogel, the veteran reported that 
during service he had begun to have feelings of distrust, and 
the feeling that others were watching him.  Mental health 
professionals who have examined or treated the veteran have 
continued to provide a diagnosis of chronic schizophrenia 
through the present.  Because there is no clear medical 
finding that the veteran's psychosis, schizophrenia, 
manifested to a disabling degree within one year after his 
separation from service, he is not entitled to a presumption 
that his chronic schizophrenia is service connected.  Even 
when a disease is not diagnosed within a presumptive period, 
however, direct service connection may be granted for a 
disease diagnosed after service when the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (1998).  Based on the 1972 diagnosis of 
schizophrenia, and the reports by the veteran and others of 
the changes in his behavior during and immediately after 
service, the Board finds that it is possible to conclude that 
the disorder diagnosed as schizophrenia began during the 
veteran's service.  The Board resolves all reasonable doubt 
in favor of the veteran's claim, and grants service 
connection for chronic schizophrenia.

The veteran has been diagnosed with PTSD.  While Dr. Martin 
concluded that the veteran's symptomatology did not fully 
meet the criteria for the diagnosis of PTSD, Dr. Vogel and 
Dr. Liberto both concluded that the veteran did have PTSD.  
The Board recognizes that mental health diagnosis is a matter 
on which reasonable professionals may disagree.  Dr. Martin, 
Dr. Vogel, and Dr. Liberto each apparently had adequate 
opportunity to observe the veteran and review his records.  
The Board finds that the opinions of each of those 
professionals is credible, and that the opinions of Dr. Vogel 
and Dr. Liberto are at least as credible as that of Dr. 
Martin.  Therefore, resolving the doubt in favor of the 
veteran's claim, the Board will accept that the veteran 
currently has PTSD.

The veteran's MOS as a radio operator and his citations do 
not constitute conclusive evidence that he was engaged in 
combat with the enemy.  The stressors he claims to have 
experienced during service include being under rocket and 
mortar attack, witnessing the destruction of helicopters at a 
nearby base, repeatedly seeing a decomposing body, and 
learning of the accidental shooting death of a man he knew.  
The sightings of the body and the accidental shooting are not 
combat-related stressors.  Thus, corroboration beyond the 
veteran's lay statements would be required to verify those 
stressors.  See Cohen v. Brown, supra.  The record does not 
contain service records that corroborate the occurrence of 
those non-combat-related stressors.  Therefore, those 
stressors cannot be considered to be adequately verified.

The claimed stressors of being under rocket and mortar 
attack, and witnessing the destruction of helicopters by 
enemy fire, are events that are related to combat.  The 
veteran reported that his artillery unit was under rocket and 
mortar attack both when he was present, and when he could 
view the attacks on the base camp from the location of his 
radio operation.  Resolving doubt in the veteran's favor, the 
Board finds that the veteran was engaged in combat with the 
enemy when he was with his unit and the unit was under rocket 
and mortar attack.  In addition, service unit reports 
provided by ESG confirmed that the veteran's unit received 
rocket and mortar attacks.  Unit reports verified a specific 
attack in which a large number of helicopters were destroyed.  
The Board finds that there is sufficient verification of the 
veteran's claimed stressors related to rocket and mortar 
attacks.

In October 1998, Dr. Liberto, a VA psychiatrist who has 
treated the veteran, provided the opinion that the veteran's 
PTSD was related to experiences in Vietnam.  The Board finds 
that Dr. Liberto's opinion satisfies the requirement for 
medical evidence linking current PTSD with stressors during 
service.  The Board notes that Dr. Liberto also opined that 
the veteran's history of substance abuse had no impact on his 
PTSD.  Although history provided in the veteran's claims file 
indicated that during his childhood the veteran witnessed a 
shooting, the Board notes that the veteran was found to be 
psychiatrically sound when he was examined for entrance into 
service.  In addition, no mental health professional has 
suggested that the veteran's PTSD is attributable to that 
childhood experience.  Based on all of the evidence, the 
Board finds that the record supports service connection for 
the veteran's PTSD.  Overall, the Board finds that service 
connection is warranted for an acquired psychiatric 
disability, and that the disability is characterized by 
diagnoses of both schizophrenia and PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include schizophrenia and PTSD, is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

